Citation Nr: 1731418	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  03-18 437A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement a rating in excess of 40 percent a dorsal and lumbosacral spine disability.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Susan Paczak, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to July 1978.

These matters are before the Board of Veterans' Appeals (Board) on appeal from April 2002 and November 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which denied an increased rating and TDIU.

In December 2005, the Board denied a rating in excess of 40 percent for residuals of an injury of the dorsal and lumbosacral spine.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims.  In April 2008, the Court remanded the claim of increased rating for action consistent with a March 2008 memorandum decision.


REMAND

Although the Board regrets the additional delay, a more contemporaneous VA examination is required to properly assess the current severity of the dorsal and lumbosacral spine disability.  The most recent VA examination provided to the Veteran for the lumbar spine was in June 2010, approximately seven years ago.  The Board recognizes that, generally, the mere passage of time is not a sufficient basis for a new examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  However, the evidence of record indicates the lumbar spine disability may have worsened since the June 2010 examination.  

VA is required to provide the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of a service-connected disability.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Snuffer v. Gober, 10 Vet. App. 400 (1997).  The duty to conduct a contemporaneous examination is triggered when, as here, the evidence indicates that there has been a material change in disability and the available evidence is too old.  Weggenmann v. Brown, 5 Vet. App. 281 (1993); Caffrey v. Brown, 6 Vet. App. 377 (1995).  

When available evidence is too old for an adequate evaluation of the Veteran's current disability, VA's duty to assist includes providing a more current examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Consequently, after all outstanding medical records are associated with the claims file, a more contemporaneous examination is needed to rate the Veteran's claim for an increased rating.  Allday v. Brown, 7 Vet. App. 517 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

The claim for TDIU is inextricably intertwined with the increased rating claim and must also be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Associate any VA medical records of treatment that are not already of record with the claims file.

2.  Schedule the Veteran for a VA examination to determine the severity of service-connected dorsal and lumbosacral spine disability.  The examiner must review the claims file and should note that review in the report.  The examiner should describe all symptoms related to the spine disability, and should discuss the effects of those symptoms on occupational function.  The examiner should provide ranges of dorsal, lumbar, and thoracolumbar spine motion and should state whether there is any additional loss of function due to fatigability, painful motion, weakened motion, excess motion, incoordination, or on flare up.  The examiner should state whether there are incapacitating episodes due to the lumbar spine disability, and if so, the frequency and duration.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  The examiner should state whether or not there are any neurologic disabilities present due to the back disability.  If so, the examiner should state what nerves are affected and the severity of symptomatology.  The examiner should further opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure and follow and substantially gainful occupation due to service-connected disabilities.  If the Veteran is felt capable of work despite the service-connected disabilities, the examiner should state what type of work and what accommodations would be necessary due to the service-connected disabilities.

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

